Citation Nr: 0300717	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and a treating counselor



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case was the subject of an October 2002 hearing 
before the undersigned Board member.


FINDINGS OF FACT

1.  The veteran's PTSD is not characterized by such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal hygiene; difficulty in adapting to distressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

2.  The veteran is able to maintain no more than marginal 
employment due to his PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

2.  The criteria for entitlement to a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.655, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, and letters sent to the veteran by the RO adequately 
informed him of the information and evidence needed to 
substantiate his claim for a rating in excess of 50 
percent for PTSD.  He has demonstrated this awareness by 
requesting additional VA examinations, submitting records 
of treatment, and procuring the testimony of his treating 
professional PTSD counselor.  He was notified and aware of 
the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims at issue.  
38 U.S.C. § 5103A.  The RO has obtained the pertinent 
treatment records, to include VA and Vet Center records of 
treatment.  In addition, the RO informed the veteran that 
evidence from medical providers who treated him for PTSD 
may substantiate his claim.  The RO has obtained all 
identified records of treatment. 

In addition, the RO has obtained multiple VA examination 
reports with medical opinions as to the severity of the 
veteran's PTSD.  The Board concludes that the medical 
opinions received by the RO, in conjunction with the other 
information of record, provide sufficient competent 
medical evidence to decide the claim.

As VA has fulfilled the duty to assist for his claim for 
an initial rating in excess of 50 percent for PTSD, and 
because the change in law has no material effect on 
adjudication of his claims, the Board finds that it can 
consider the merits of this appeal without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Any deficiency in VA's adjudication of the claim for a 
TDIU is of no prejudice to the veteran, since the claim 
for a TDIU is granted.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




Background

The veteran is service-connected for PTSD, evaluated as 50 
percent disabling.  He seeks a higher scheduler rating and 
a TDIU.  PTSD is his only service-connected disability.

The veteran's service records show that he had extensive 
involvement in the aerial firebombing of areas of Japan in 
World War II.  In June 1999, he submitted a claim for PTSD 
based on this experience as a stressor.

VA records of treatment in August 1999 show the veteran 
was seen for depression, anhedonia, crying spells, and 
anergia.  He underwent sleep studies.  He was receiving no 
psychiatric medication.  The treating physician's 
diagnoses were PTSD and major depression.  

In September 1999, the veteran began taking medication for 
his psychiatric symptoms.  Treatment records shortly after 
the medications were started show that they interfered 
with his employment as an artist, both in terms of 
problems created by medically reducing anxiety and 
problems with concentration, and because the medications 
caused tremors and poor eye-hand coordination.  The 
medications were changed in the middle of September, and 
discontinued toward the end of September.  

In December 1999, the veteran underwent a VA psychiatric 
examination.  The diagnosis was PTSD.  The examiner opined 
that the veteran had a moderate level of disability as a 
result of his PTSD.  The psychiatric examiner encouraged 
the veteran to continue current Vet Center counseling, and 
to seek VA medication intervention.  Global Assessment of 
functioning was 60 at the time of examination, and 55 for 
the past year.

Counseling records from January 2000 to January 2001 show 
weekly counseling, with increased recollections of combat 
experiences, nightmares, and intrusive thoughts, though he 
was repeatedly found to be fairly stable.  
March 2000 VA records of treatment with a VA registered 
nurse show that veteran continued to verbalize problems 
with nightmares, ruminations about war, and anxiety.  He 
continued to refuse medications, except for his sleep 
medication.  He verbalized problems with concentration at 
times.  There was no psychotic process.  He continued to 
work on his drawings and was able to finish them but not 
at the same rate he used to.  He was shaky and uptight 
during the treatment session, shifting position at times, 
and playing with his eyeglasses.  He said he was "just a 
little nervous."  The assessment was PTSD.  The treatment 
plan was education about medications, continued counseling 
at the Vet Center, and scheduled treatment with a medical 
doctor.

At a June 2000 VA psychiatric examination, objective 
findings were that the veteran was alert and fully 
oriented.  He was casually dressed with good hygiene. His 
speech was halted with frequent stuttering and stammering.  
His thought was circumstantial, but he did not display any 
flight of ideas or tangentiality.  He described his mood 
as tense, and his affect was congruent.  His long-term, 
intermediate, and short-term memory were all intact.  He 
was able to correctly recall 3 of 3 objects after a 5 
minute delay.  He provided a good linear history for both 
remote and recent events.  His attention was judged to be 
fair.  He was able to perform serial 7's from 100 to 58 
without error and at a normal rate.  He was able to easily 
perform a simple 2-step arithmetic calculation in his 
head.  His abstracting abilities were intact.  
Interpretations of proverbs were abstract and accurate.  
He denied any history of visual hallucinations.  He 
acknowledged that he sometimes imagined that he heard 
voices, but he did not have any frank auditory 
hallucinations.  No delusions were elicited.  He denied 
any history of panic attacks.  He denied any fears or 
phobias.  Apart from his obsessive thoughts about World 
War II, he did not describe other obsessional thoughts or 
compulsive behaviors.  Regarding thought content, the 
veteran denied any suicidal or homicidal ideation.  He did 
not appear preoccupied with feelings of guilt regarding 
his combat missions, or feelings of guilt about his 
occupational and marital instability.  His insight and 
judgment were both judged to be good.  The Axis I 
psychiatric diagnosis was PTSD (combat related), delayed 
onset, mild (primary).  Current Global Assessment of 
Functioning was 61 to 65.

November 2000 records of VA psychiatric treatment show 
that the veteran had symptoms suggestive of PTSD such as 
insomnia, guilt, affective liability, generalized 
nervousness, and nightmares.  He was not suicidal.  He was 
taking sleep medication and feared that psychotropic 
medications would interfere with his painting.  The 
diagnosis was PTSD, chronic, moderate severity.  

Vet Center treatment records from March 2001 to May 2001, 
by the veteran's treating counselor, show that the 
veteran's difficulties continued.  In May 2001 he reported 
being unable to focus his attention and therefore being 
unable to work well. 

In June 2001, the veteran submitted a formal application 
for a TDIU.

At an August 2001 VA examination, the veteran appeared to 
have few subjective complaints except his displeasure at 
taking medication, both for sleep and for cardiovascular 
problems.  He had tried to decrease his dosage of the drug 
for insomnia, but there appeared to be an increased 
frequency of dreams and of night-time awakenings as a 
result.  On examination, he complained of sleep difficulty 
without medication.  This was associated with the failure 
to be able to go to sleep and the presence of two to three 
times per month dreams associated with his war experiences 
and/or searching for his home.  He reported that sometimes 
he awakened from a dream with his heart pounding in an 
anxiety state.  During the examination, he appeared to be 
quite calm, though he did show considerable restlessness 
of his hands throughout the interview.  There was no 
evidence of delusions or hallucinations.  There was no 
inappropriate behavior.  There were no suicidal or 
homicidal thoughts.  He was able to maintain personal 
hygiene.  He was fully oriented towards person, place, and 
time.  There was minimal evidence of memory impairment, 
especially associated around the timing of events over the 
last several years.  His speech was rambling and somewhat 
tangential, and he needed to be brought back and focused 
on the question at hand repeatedly.  There was no evidence 
of current affective disturbance.  There was no evidence 
of panic attacks or depressed mood.  He had sleep 
impairments, so long as he took the full dose of his sleep 
medication.  Interpersonally, he maintained a fair amount 
of isolation, living alone, rarely getting out of his 
house except to visit the VA or his counselor.  He saw 
little of his family members.  He had some interest in a 
political party, but did not participate in activities 
outside.  He described himself as being hard to get 
started on anything.  

The examiner's Axis I assessment was that the veteran 
appeared to have primary insomnia in the absence of sleep 
medication with difficulty in initiating which caused 
distress in important areas of functioning, and which was 
not solely associated with PTSD.  He also met the Axis I 
criteria for PTSD with recurrent (two to three per month) 
dreams of wartime with persistent avoidance of stimuli 
associated with trauma and attempting to avoid thoughts 
and feelings, especially guilt associated with the trauma, 
the avoidance of places, diminished interest, 
participation in significant activities, difficulty 
concentrating and an exaggerated startle response.  The 
Global Assessment of Functioning was 58.

In a summarizing his findings, the examiner opined that 
although the veteran had an active diagnosis of PTSD, his 
primary difficulty was that he liked to live alone, to 
have no demands put upon him by outside sources, and had 
difficulty starting activities such as art work (which had 
been his chosen profession) unless requested to do so by 
others.  He had no such request in the last year and had 
great difficulty getting started with odd work or any 
other activity.  In the examiner's view, he did not appear 
to be disabled with respect to this by virtue of his PTSD, 
but  probably more by his Axis II pathology (schizoid 
personality disorder) and lack of motivation.  In the 
examiner's view, it was unlikely that the sleep medication 
was a major factor in this motivational aspect.  The 
examiner concluded that the veteran's PTSD did not render 
him unemployable.

September 27, 2001, VA psychiatric treatment records show 
that the veteran was making no progress toward achieving 
the treatment plan, but that no changes in treatment were 
planned.  Recent terrorist attacks were noted to have 
brought back memories of World War II.  He was found to be 
prominently depressed.  The diagnoses were PTSD and major 
depression.  He was prescribed a new medication.  



At his October 2002 Board hearing, the veteran's 
representative contended that the opinion of the veteran's 
long-term treating Vet Center counselor as to whether the 
veteran's PTSD affected his employability should be given 
greater weight than the VA examiners' opinions.  He 
asserted that the counselor had more expertise than the 
psychiatrists on the issue of employability, and that the 
counselor knew the veteran much better than the 
psychiatrists.  The veteran described his participation in 
the firebombing of Japan during World War II, and how the 
events of September 11, 2001, and other recent war events 
caused the memories or World War II to be vivid in his 
mind and worsened his PTSD.  The treating counselor 
testified as to having treated the veteran's PTSD since 
1990, and opined that the veteran's employability was 
greatly hindered by his inability to focus or work with 
enthusiasm, two major hindrances when one's chosen 
profession is art.  The veteran testified that he had been 
a professional artist for all of his life.  He described 
being able to procure only a small number of projects 
(apparently one or two at most in the most recent years), 
paying him in the area of hundreds of dollars each, in 
contrast to past employment where he was the director of 
commercial art endeavors.  The Board hearing testimony was 
quite similar to testimony provided at the June 2001 RO 
hearing, except that September 11, 2001, had not yet come 
to pass, and except for the counselor's additional 
testimony at the earlier hearing that the veteran's 
sleeping medication interfered with his ability to work 
productively.

Law and Regulations

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (2002).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied;  if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

A 50 percent rating for PTSD will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands;  impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking;  
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when 
there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place;  memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130, 
Code 9411.

VA will grant a TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular 
rating is less than total and when the veteran is unable 
to secure or follow a substantially gainful occupation as 
a result of service-connected disability, provided, 
however, that if there is only one such disability, it 
must be rated at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, 
the VA Adjudication Manual, M21-1, Paragraph 50.55(8) 
defines substantially gainful employment as that which is 
ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  
Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
TDIU requires that the record reflect some factor that 
"takes the claimant's case outside the norm" of any other 
veteran rated at the same level.  Id.  (citing 38 C.F.R. 
§§ 4.1, 4.15).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the 
established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

In the present case, the schedular criteria for a rating 
of 70 percent for PTSD are not met.  The veteran's 
treatment and VA examinations records show he does not 
have suicidal ideation.  There is no evidence of 
obsessional rituals which interfere with routine 
activities.  His speech is not intermittently illogical, 
obscure, or irrelevant; it is at most rambling and 
somewhat tangential at times.  He is depressed at times, 
but this does not affect the ability to function 
independently, appropriately and effectively; he 
functions, though it appears his problems with 
concentration and mood tend to affect his work in his 
particular chosen field, art, to a greater extent than 
they would in other occupations.  The records consistently 
show that he does not have impaired impulse control (such 
as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability 
to establish and maintain effective relationships.  Id.  

Rather, he has a somewhat less severe pattern of 
symptomatology, better described as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  He 
has an effective relationship with his counselor.  In his 
and his counselor's estimation, the disturbances of 
motivation and mood appear detrimental to the 
concentration and enthusiasm needed to work in the field 
of commercial art.  Also, psychiatric medications tend to 
affect his ability to perform in the field of art.  This 
level of symptomatology, shown during the full pendency of 
the veteran's claim in all treatment and examination 
records, is commensurate with a schedular 50 percent 
rating, not a 70 percent rating, for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; Fenderson v. West, 12 Vet. 
App. 119 (1999).  A schedular rating in excess of 50 
percent is not warranted in this case.

The benefit of the doubt doctrine is not for application 
on the issue of an initial rating in excess of 50 percent 
for PTSD, as the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

With respect to the claim for a TDIU, the Board resolves 
the benefit of the doubt in the veteran's favor.  There 
are multiple instances in the treatment records showing 
problems in motivation and mood attributable to PTSD 
affecting the veteran's ability to concentrate and perform 
in the field of commercial art.  The records reflect 
problems in treating the veteran's PTSD, with sleep and 
psychotropic medications affecting his ability to complete 
commercial art projects efficiently.  There are documented 
early problems with tremors and eye-hand coordination due 
to psychotropic medications, and of PTSD-related chronic 
disturbances in motivation and mood and problems with 
sleeping and sleeping medications later.  The veteran's 
discomfort with medications for these reasons is well 
documented in the treatment records.  The record further 
reflects a continuing effort and concern of the veteran 
with respect to obtaining employment, but shows that he 
has been unsuccessful recently.  The veteran's treating 
counselor, a competent treating professional, has 
bolstered this evidence with credible testimony that the 
veteran's PTSD and medications greatly affect his ability 
to do commercial art.  

The veteran's ability to work only sporadically or obtain 
marginal employment is not substantially gainful 
employment.  Moore, 1 Vet. App. at 358. 38 C.F.R. §§ 
3.340, 3.341, 4.16. VA will grant a TDIU where the 
evidence shows that the veteran is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience, by reason 
of service-connected disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The evidence is in equipoise as to whether 
the veteran is disabled in such a manner due to PTSD.  
Accordingly, a TDIU is warranted in this case.



ORDER

An initial rating in excess of 50 percent for PTSD is 
denied.

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

